                                                      UNITED STATES DISTRICT COURT
                                                          DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA                                                      *
        v.                                                                        *

                                                                                  *               CASE NO. ~               -   VV\.S - WCi T-
                                                                         * * * * * ** *
                                            CONSENT TO STAY OF ENTRY OF JUDGMENT

    ri"         Pursuant to the provisions of Md. Crim. Proc. Art., ~ 6-220, as adopted and assimilated by the provisions of
                18 United States Code, Section 13, I hereby consent to judgment in this case being stayed, to further
               procecdings being deferred, and to my being placed on probation subject to the terms and conditions set
                forth below in the Order of Probation. I understand that by consenting to and receiving a stay of entry of
               judgment in this case, I waive my right to appeal the judgment of guilt at any time.

    o          Pursuant to the provisions of 18 U.S.C. ~ 3607, I hereby consent    judgment in this case being stayed, to
               further proceedings being deferred, and to my being placed on pro ation subject to the terms and conditions
              ~~n                 the Order of~.

              ~
             , Defendant                                                                Attorn      or Defen                           ,Qih tI oV'\
                         ORDER TO STAY ENTRY OF JUDGMENT AND ORDER OF PROBATION                                                        "1B' 9<.t
                      The Court, upon fmding Defendant gu' ty ofviolatiqQ of$lIfCSl3 Mr4,fJ-I-QO).{t0tIJlJ.')
                   iv;           .         ~       e-'            CL 6T        h                   and   with   the
              express c sent of the Defendant, hereby STAYS the entry of judgment and defers further proceedings in
              the above-captioned case,

                      The Court hereby places the Defendant on probation for a period of                             11B
                                                                                                         months subject to
              standard conditions of probation as adopted by the United SYlles District Court for the District of Maryland.
                                   o
                                  Unsupervised                         0' Supervised
              The Court further imposes special conditions of probation as follows:
 ~rUg/AlcohOI             Evaluation, testing and                      o/Pay          fine in the amount of                $    5(10
          treatment by Probation Office
 o        Psychological Evaluation, testing and                         0      Pay restitution in the amount of            $
          treatment by Probation Office
 o        No Consuming Alcohol During Probation                         0      No moving violations during probation

 o        Community Service of                        hours             ~      Pay processing fee in the amount of         $           ~ -:So. 00
~obation            May Be Transferred                                         Total Due                                   $


o         Other:   JLicI1 VII\..         ic/\1    PC( cJ      fi;t-~\II~e..",,--+-1                                                       _
             Upon violation of any condition of probation, the Court may enter a judgment of conviction and impose any
          further sentence as provided by law.


          Date
                                                                                           ~             / L--.....,
                                                                                       Uri'ited States Magistrate              Judge

Consent 10Stay of Entry of Judgment (Rev. 11120] 1)
